Citation Nr: 0202282	
Decision Date: 03/11/02    Archive Date: 03/15/02

DOCKET NO.  00-19 046	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for low back pain with 
myalgia paresthetica, currently rated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from June 1982 to January 1987 
and July 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Salt 
Lake City, which increased the disability rating for the 
veteran's service-connected back disability to 20 percent 
disabling.  The veteran's claims folder was subsequently 
transferred to the Waco, Texas Regional Office and in a March 
1999 rating decision, the 20 percent rating was continued.  
In January 2000, the claims folder was transferred to the 
Cleveland, Ohio Regional Office (RO). 

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board in Cleveland, Ohio on 
September 19, 2001, at which time he testified with respect 
to the claim now at issue before the Board.  A transcript of 
that hearing has been associated with the record on appeal.


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  The veteran's service-connected low back disability is 
currently manifested by subjective complaints of back pain 
and stiffness, decreased sensation in the thighs, mild 
bilateral myalgia paresthetica of the lower extremities, 
small central disc protrusion of L5-S1 without cord 
encroachment and full range of motion of the lumbar spine.  
His demonstrated symptoms more nearly approximate a moderate 
recurring intervertebral disc syndrome.  


CONCLUSION OF LAW

A rating in excess of 20 percent for low back pain with 
myalgia paresthetica is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. Part 4, Diagnostic 
Code 5293  (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

The Board also notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (Aug. 29, 2001).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

In the present case, all pertinent medical evidence relating 
to the veteran's claim for an increased rating that has been 
identified has been obtained and considered by the RO.  The 
veteran referenced treatment at the VA's Salt Lake City, Utah 
medical facility in his claim for increase in March 1998 and 
these records were obtained by the RO.  Later, the veteran 
identified treatment at the VA medical facility in Columbus, 
Ohio and these records were also obtained by the RO and added 
to the claims folder.  The veteran later testified that his 
only medical treatment had been with the VA.  The veteran was 
afforded VA examinations in January 1999 and February 2000 to 
better determine the disabling effects of his low back 
disability.  He was also furnished a statement of the case in 
July 2000 that listed the evidence considered, the applicable 
statutory and regulatory criteria and the reasons and bases 
for the decisions with respect to his claim for an increased 
rating for his service-connected back disability.  The 
veteran also had the opportunity to present his arguments at 
a travel board hearing before the undersigned Board Member in 
Cleveland, Ohio in September 2001.  

A careful review of the present record does not reflect a 
need for any additional evidentiary or procedural development 
including that under the VCAA or its implementing 
regulations, that would possibly benefit the veteran in the 
prosecution of his claim.  A review of the record shows that 
the findings on the two VA examinations when considered in 
conjunction with his pertinent treatment records are more 
than adequate for rating purposes.  Thus, additional 
development is unnecessary for equitable resolution of his 
claim.  The Board also finds that the duty to assist and 
notification requirements of the VCAA and its implementing 
regulations have been substantially satisfied.  

Since the appellate record is complete, further development 
would not serve any useful purpose.  Further, as there is no 
additional evidence identified that is relevant to the issue 
at hand, the Board is able to proceed with review of the 
veteran's claim at this time without prejudice to him.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Factual Background

The veteran filed a claim for an increased rating for his 
service-connected back disability in March 1998 referencing 
treatment at the VA medical facility in Salt Lake City, Utah.  
VA outpatient records from that facility showed treatment 
during March 1998.  He complained that sitting caused back 
pain, stiffness and left leg numbness.  Examination revealed 
mild point tenderness in the lower lumbar spine and some 
diminished sensation was also noted.  Straight leg raising 
was positive on the left at 45 degrees and on the right at 70 
degrees.  The impression was low back pain/radiculopathy and 
the examiner scheduled a Magnetic Resonance Imaging (MRI).  
The MRI resulted in an impression of broad-based central disc 
protrusion indenting the anterior thecal sac, but not 
obviously compressing neural structures at L5-S1.  
Thereafter, the veteran was scheduled for a VA examination, 
but failed to report.  

Based in part on the newly reported neurologic findings, a 
rating action in June 1998 increased the veteran's rating for 
his low back disorder to 20 percent under Diagnostic Code 
5293 for invertebral disc syndrome.  In that same rating 
action, it was determined that an extraschedular rating for 
the veteran's condition was not warranted.  In September 
1998, the veteran filed a notice of disagreement with the 20 
percent rating assigned.  

The veteran underwent VA examination in January 1999.  He 
reported a six-month history of numbness in the anterior 
thighs more so on the left.  He reported these symptoms 
increased at the end of the day and following prolonged 
periods of driving.  On examination, the veteran was in no 
apparent distress, sitting and standing very comfortably.  
Gait and posture were normal.  He moved up and down very 
well.  Back extension was to 30 degrees.  Flexion was to 90 
degrees with complaints of pain at that level.  Bilateral 
flexion was to 30 degrees.  Back musculature was well 
developed.  Deep tendon reflexes were 1+ and equal 
throughout.  There were no spasms, painful motion or weakness 
identified by the examiner.  The veteran was scheduled for x-
ray studies, but failed to report.  A March 1999 rating 
action continued the veteran's 20 percent rating.  

In January 2000, the veteran referenced recent treatment at 
the VA medical facility in Columbus, Ohio and these records 
were obtained by the RO.  They show that in June 1999, the 
veteran was seen for complaints of low back pain and numbness 
similar to those previously reported.  Medication and back 
exercises were prescribed.  

The veteran was afforded another VA examination in February 
2000.  On examination, he complained of constant pain and 
stiffness in his back, pain shooting down into his legs and 
paresthesia.  He reported having flare-ups lasting one to 
three hours, three to four times weekly and at those times 
felt he was 100 percent disabled.  He reported using no 
crutches, braces or canes and that had had no surgery.  The 
examiner reported no adverse findings and noted that there 
was full range of motion of the lumbar spine.  The examiner 
also noted that a MRI revealed a small central disc 
protrusion at L5-S1 with no encroachment of cord and an 
electromyography (EMG) revealed bilateral neuralgia 
paresthetica.  

At a September 2001 travel board hearing before the 
undersigned Board Member, the veteran reiterated his 
contention that he is entitled to a rating in excess of 20 
percent for his low back disorder.  He stated that because of 
his back and leg symptoms he had to leave his previous 
employment as a truck driver and is currently employed as a 
restaurant manager.  He complained of stiffness and pain in 
his back and numbness and tingling in his legs.  He reported 
using medication in order to relieve his symptoms and to 
sleep.  He reported wearing back and knee braces as needed, 
but reported no recent hospitalizations.  His spouse 
testified as to the veteran's difficulty in performing 
routine tasks around the house.  

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

A disorder unlisted in the VA Schedule for Rating 
Disabilities (Rating Schedule) may be evaluated under a 
listing for a closely related disease or injury in which not 
only the functions affected but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20.  

As pointed out above, the veteran's low back pain with 
myalgia paresthetica has been rated under the criteria set 
out in Diagnostic Code 5293.  Under Diagnostic Code 5293, 
according to the applicable criteria, a 10 percent evaluation 
is warranted for mild intervertebral disc syndrome, a 20 
percent evaluation requires moderate intervertebral disc 
syndrome with recurring attacks, a 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief, and a 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. Part 4, Diagnostic Code 5293.

Analysis

Following service discharge, the veteran's low back pain with 
myalgia paresthetica was initially rated as 10 percent 
disabling under Diagnostic Code 5295 and most recently as 20 
percent disabling under Diagnostic Code 5293.  

On review of the VA outpatient treatment records and the two 
examinations performed on the veteran's back, the Board finds 
no evidence to support a conclusion that the symptomatology 
related to the veteran's service-connected back disability 
meets the criteria for a 40 percent evaluation under 
Diagnostic Code 5293 or any other code.  

38 C.F.R. §§ 4.40 and 4.45 (2000) requires the Board to 
consider pain, swelling, weakness and excess fatigability 
when demonstrating the appropriate evaluation for the 
veteran's disability.  In DeLuca v. Brown, 8 Vet. App. 202 
(1995), the United States Court of Appeals for Veterans 
Claims (Court) held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by the 
veteran.  However, in order for the veteran to prevail, there 
must be objective evidence to support the subjective 
complaints of functional loss due to pain.  In this regard, 
the Board finds that the most probative evidence of record 
are the findings reached by the examiners during the 
aforementioned examinations.  While the veteran's 
difficulties were noted, no objective medical evidence was 
provided to support an increased evaluation for the service-
connected back disability.  The currently assigned rating 
fully contemplates the level of pain objectively supported on 
this record.  Without consideration of the veteran's 
complaints of pain, the current 20 percent evaluation could 
not be justified.

The Board has considered the possible assignment of other 
diagnostic codes.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrable symptomatology.  

In this case, the Board has considered whether another 
diagnostic code is more appropriate than one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  The 
Board finds no basis to award the veteran a higher evaluation 
under a different diagnostic code.  Diagnostic Code 5292 is 
based on limitation of motion of the lumbar spine with a 20 
percent rating assigned for moderate limitation of motion and 
40 percent rating assigned for severe limitation.  It is 
clear that the veteran does not have the severe limitation of 
motion necessary for a rating higher than 20 percent under 
that code.  In fact, on the most recent examination, the 
veteran was not even found to have moderate limitation of 
motion, but rather full range of motion of the lumbar spine.  

As noted above, the veteran was previously rated under 
Diagnostic Code 5295 (lumbosacral strain), which warrants a 
10 percent rating when there is characteristic pain on 
motion.  However, a 20 percent rating under Diagnostic Code 
5295 requires muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral in standing position, all 
of which are not shown in the present case.  Further, more 
severe findings would be required in order to assign a rating 
in excess of 20 percent under this code and such symptoms are 
clearly not demonstrated by the medical findings of record.  
Thus, the Board finds no objective medical evidence that 
would support consideration of these or any other diagnostic 
codes.  

In evaluating the degree of disability in this case, the 
Board has carefully reviewed the evidentiary record.  The 
Board notes that while the veteran has voiced subjective 
complaints in conjunction with his claim for increase, a 
review of the pertinent outpatient treatment records for the 
appeal period shows no significant findings or treatment by 
medical personnel that would indicate an increase in severity 
warranting a rating in excess of the 20 percent currently 
assigned.  The findings reported on the examinations also 
fail to support the increase in disability claimed by the 
veteran.  Thus, while the Board has considered the veteran's 
complaints of increasing severity, his subjective complaints 
are not supported by either the outpatient treatment reports 
or the findings on the examinations.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The findings by competent medical 
personnel are consistent with the currently assigned 20 
percent rating under Diagnostic Code 5293, which has 
compensated the veteran for the increase in disability first 
manifested by neurologic findings in March 1998.  Further, 
the record does not show that there has been any further 
significant increase in severity since March 1998.  A review 
of the medical evidence of record shows that the veteran's 
low back pain with myalgia paresthetica is properly rated 
under Diagnostic Code 5293 and that his demonstrated 
disability is adequately compensated by the 20 percent rating 
provided by that code.  

The Board also finds, as did the RO, that there is no 
indication that the schedular criteria are inadequate to 
evaluate the veteran's service-connected disability so as to 
warrant a higher evaluation on an extraschedular basis.  
There is no medical evidence that the disability has caused 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation), necessitated 
frequent periods of hospitalization, or that the disability 
otherwise has rendered impracticable the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds in 
this case that the preponderance of the evidence is against 
the veteran's claim.  


ORDER

A rating in excess of 20 percent for low back pain with 
myalgia paresthetica is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

